OPINION — AG — ** STATE BOARD OF PHARMACY — RECIPROCITY ** IN CONSIDERATION OF THE INFORMATION FURNISHED THIS OFFICE BY THE SECRETARY OF THE BOARD OF PHARMACY OF THE STATE OF KANSAS, AND OF THE POLICY, ABOVE MENTIONED, THE A.G. IS OF THE OPINION THAT THE OKLAHOMA STATE BOARD OF PHARMACY WILL BE WITHIN ITS OFFICIAL DISCRETION IN LICENSING BY RECIPROCITY THE PERSON MENTIONED IN YOUR LETTER TO THIS OFFICE, AS A " REGISTERED PHARMACIST " OF THIS STATE. (LICENSE, OUT OF STATE, QUALIFICATION, ELIGIBILITY) CITE: 59 Ohio St. 334 [59-334] (FRED HANSEN)